Filed 3/9/21 P. v. Townsend CA3
Reposted to provide corrected version
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----




    THE PEOPLE,                                                                                C092228

                    Plaintiff and Respondent,                                      (Super. Ct. No. 97F04542)

           v.

    WILLIAM TOWNSEND,

                    Defendant and Appellant.




         This appeal arises from the trial court’s denial of defendant William Townsend’s
petition for resentencing under Penal Code1 section 1170.95. To facilitate our review, we
will summarize the relevant background facts from our nonpublished opinion in




1        Further undesignated section references are to the Penal Code.

                                                             1
defendant’s previous appeal from the underlying conviction. (People v. Townsend
(June 30, 2000, C030565) [nonpub. opn.].)2
       Defendant got in a fight with the victim, the son-in-law of defendant’s fiancée, in
front of the fiancée’s house. The victim “pushed and choked defendant” before the two
broke apart and defendant went into the house. The victim headed toward his car, which
was parked on the street. About 30 seconds later, defendant came out of the house with a
large knife and stabbed the victim in the chest, killing him. (People v. Townsend, supra,
C030565 at pp. 2-4, 6.)
       The jury found defendant guilty of second degree murder and found true an
allegation he personally used a deadly weapon, a knife, in the murder. (People v.
Townsend, supra, C030565 at p. 1.) The trial court sentenced defendant to a term of 16
years to life. We affirmed defendant’s conviction on appeal. (Id. at p. 24.)
       After the enactment of section 1170.95, defendant filed a postjudgment petition
for resentencing. (Senate Bill No. 1437 (2017-2018 Reg. Sess.) Stats. 2018, ch. 1015,
§ 4.) In the petition, defendant stated he “committed the homicidal act,” but asserted the
jury at his trial had been instructed on a felony-murder theory and his conviction had thus
been “obtained in violation of due process.” The petition also attached various
documents from his case file, such as the opening brief for defendant’s habeas appeal
before the Ninth Circuit Court of Appeals, jury instructions and minute orders from trial,
an abstract of judgment, and a parole reference letter. The trial court appointed counsel
to represent defendant and both parties submitted briefing.
       The trial court issued a written order denying the petition, finding: “Not in dispute
is that Defendant Townsend was (1) the actual killer and (2) convicted of malice murder



2     This opinion is part of defendant’s record of conviction. (See People v. Verdugo
(2020) 44 Cal.App.5th 320, 333, review granted Mar. 18, 2020, S260493, citing People v.
Woodell (1998) 17 Cal.4th 448, 456.)

                                             2
in this case. The jury acquitted him of first-degree murder but convicted him of second-
degree murder and found true the allegation that he personally used a dangerous/deadly
weapon (a knife) in the commission of the murder. Theories of manslaughter (both
voluntarily[sic] and involuntary) were rejected by the jury.
       “As noted by the Ninth Circuit Court of Appeals in its opinion denying federal
habeas corpus relief from this judgment (Townsend v. Knowles (9th Cir. 2009) 562 F.3d
1200, 1209): Defendant Townsend’s jury was not instructed on felony-murder; his jury
was not instructed on any felony other than murder and manslaughter; his jury was not
instructed on felony assault with a deadly weapon; nor was his jury instructed that an
assault with a deadly weapon is a felony that is inherently dangerous to human life.
Therefore, contrary to Defendant Townsend’s claims, the jury would have had no basis to
impute malice to him from the uncharged felony of assault with a deadly weapon.
       “Further, there is no question that Defendant Townsend was not convicted under a
theory of natural and probable consequences. His jury was not instructed on this doctrine
either. [¶] . . . . [¶] Newly amended Penal Code sections 188 and 189 still allow murder
liability where a defendant kills with malice aforethought. Defendant Townsend is such a
person.
       “Because Defendant Townsend has failed to make a prima facie showing -- and
the Court finds that he is not entitled to relief as a matter of law -- his petition for
resentencing is DENIED pursuant to Penal Code section 1170.95.”
                                        DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the relevant procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief and has filed a supplemental brief arguing: (1) defendant was
convicted of second degree murder based on a now nonexistent theory of felony murder;

                                                3
(2) the trial court erred when it instructed the jury on voluntary manslaughter; and
(3) defendant has a history of good behavior in state prison.
       Whether the protections afforded by Wende and the United States Supreme
Court’s decision in Anders v. California (1967) 386 U.S. 738 [18 L.Ed.2d 493] apply to
an appeal from an order denying a petition brought under section 1170.95 is an open
question. Our Supreme Court has not spoken. The Anders/Wende procedures address
appointed counsel’s representation of an indigent criminal defendant in the first appeal as
a matter of right and courts have been loath to expand their application to other
proceedings or appeals. (See Pennsylvania v. Finley (1987) 481 U.S. 551 [95 L.Ed.2d
539]; Conservatorship of Ben C. (2007) 40 Cal.4th 529; In re Sade C. (1996) 13 Cal.4th
952; People v. Dobson (2008) 161 Cal.App.4th 1422; People v. Taylor (2008)
160 Cal.App.4th 304; People v. Thurman (2007) 157 Cal.App.4th 36; Glen C. v. Superior
Court (2000) 78 Cal.App.4th 570.) Nonetheless, in the absence of our Supreme Court’s
authority to the contrary, we believe it prudent to adhere to Wende in the present case,
where counsel has already undertaken to comply with Wende requirements, and
defendant has filed a supplemental brief.
       Having examined the record pursuant to Wende, we find no arguable error that
would result in a disposition more favorable to defendant. Section 1170.95,
subdivision (a) provides: “A person convicted of felony murder or murder under a
natural and probable consequences theory may file a petition with the court that
sentenced the petitioner to have the petitioner’s murder conviction vacated and to be
resentenced on any remaining counts when all of the following conditions apply:
[¶] (1) A complaint, information, or indictment was filed against the petitioner that
allowed the prosecution to proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine. [¶] (2) The petitioner was convicted of first
degree or second degree murder following a trial or accepted a plea offer in lieu of a trial
at which the petitioner could be convicted for first degree or second degree

                                             4
murder. [¶] (3) The petitioner could not be convicted of first or second degree murder
because of changes to Section 188 or 189 made effective January 1, 2019.”
       Defendant was convicted of second degree murder after he stabbed and killed the
victim. (People v. Townsend, supra, C030565.) As the trial court noted, the jury at trial
was not instructed on any felony murder or natural and probable consequences theory.
And, as defendant acknowledges, he was the actual killer. Defendant is thus ineligible
for relief because he fails to satisfy the requirements of section 1170.95,
subdivision (a)(3) as a matter of law. (People v. Verdugo, supra, 44 Cal.App.5th 320,
330 [“the petitioner is ineligible for relief as a matter of law [if] he or she was convicted
on a ground that remains valid notwithstanding Senate Bill [No.] 1437’s amendments to
sections 188 and 189 (see § 1170.95, subd. (a)(3)) -- for example, a petitioner who
admitted being the actual killer”], review granted Mar. 18, 2020, S260493; People v.
Cornelius (2020) 44 Cal.App.5th 54, 58, review granted Mar. 18, 2020, S260410.)
       To the extent defendant argues the court’s jury instructions implicitly permitted
the jury to use a felony-murder theory to find him guilty -- an argument defendant
originally raised in his earlier habeas petition -- his argument was previously rejected on
appeal. (Townsend v. Knowles (9th Cir. 2009) 562 F.3d 1200, 1210, disapproved on
another ground in Walker v. Martin (2011) 562 U.S. 307 [179 L.Ed.2d 62] [“Townsend’s
argument ignores essential facts. He was not charged with and his jury was not instructed
on felony-murder”].) Defendant’s arguments otherwise challenging the jury instructions
given at trial are not cognizable on an appeal from the denial of a section 1170.95
petition. (Polster, Inc. v. Swing (1985) 164 Cal.App.3d 427, 436 [“[o]ur jurisdiction on
appeal is limited in scope to the notice of appeal and the judgment or order appealed
from”]; Cal. Rules of Court, rule 8.304(a)(4).) Similarly, defendant’s rehabilitative
activities in prison, while commendable, do not assist in stating a prima facie basis for
relief under section 1170.95.



                                              5
      We therefore affirm the trial court’s order denying defendant’s petition for
resentencing.
                                    DISPOSITION
      The order is affirmed.



                                                /s/
                                                Robie, J.




                                            6
Hull, P. J. and Murray, J.
       We concur in the result, but we would simply dismiss the appeal as being from a
non-appealable order.



                                               /s/
                                               Hull, Acting P. J.



/s/
Murray, J.




                                           1